EXAMINER'S AMENDMENT
Election/Restrictions
Claims 17-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7, 9-11, 13, 15 and 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 20, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jared DuJack on December 15, 2021.
The application has been amended as follows: 
CLAIM 13 LINE 2: Deleted “, in particular at a positive pressure of up to 5 bar”.
ADDED New CLAIM 25: Inserted - - 25.	(New) The method as claimed in claim 7, wherein the infiltration is performed at a positive pressure of up to 5 bar. - - after claim 24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	As was discussed in the previous Office Action, Lane (U.S. Patent # 7,985,493) teaches a porous ceramic body comprised of mullite in the form of a ceramic thermal insulation 72 coated with a infiltration coating/top coat 80 which closed the surface pores of the body 72 wherein the infiltration coating 80 comprised yttrium aluminum garnet (Abstract, Column 7 Line 56 through Column 8 Line 9 and Column 8 Lines 59-64 and Figure 7). However, Lane does not fairly teach or suggest that the infiltration coating did not extend past the surface of the porous ceramic body wherein reactive phases, transition phases and dendrites existed between the porous ceramic body and the infiltration coating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 7, 9 through 11, 13, 15 and 17 through 25 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712